Citation Nr: 0433851	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from December 1965 to 
September 1970.

This appeal arises from a February 2002 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for Hepatitis C.


REMAND

The Board finds that further development is necessary in this 
claim.  As an initial matter, the most recent VA medical 
treatment records in the claims file are from May 2002.  In a 
September 2003 hearing before a Decision Review Officer, the 
veteran testified that he continued to receive treatment at 
the Gainesville and Jacksonville VAMCs.  These recent VA 
treatment records may be relevant to the veteran's claim and 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
  
Furthermore, the veteran's claims file contains a November 
1998 decision by the Social Security Administration granting 
the veteran disability benefits.  This decision refers to 
hepatitis C as one of the veteran's disabilities.  However, 
there are no medical records from the Social Security 
Administration in the claims file.  All medical records must 
be obtained from the Social Security Administration.  

Finally, the claims file contains several indications that 
the veteran's Hepatitis C may be related to his military 
service.  In April 2000, a VA treatment provider noted that 
the veteran had a history of transfusions in Vietnam and 
suggested that the veteran file a claim for service 
connection benefits for Hepatitis C.  A December 2000 
treatment note also indicates that the veteran has Hepatitis 
C, reportedly from exposure during combat.  The veteran 
asserts that he was probably infected with Hepatitis C when 
he received a blood transfusion after injuring his knees in 
1966.  The veteran's service medical records indicate that he 
sustained a knee injury while in Vietnam in 1966, but, there 
is no evidence of a blood transfusion or surgery.  
Nevertheless, the Board finds there is sufficient evidence to 
warrant a VA medical examination and etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Finally, the Board notes that the veteran requested a hearing 
before the Board at the RO in his VA Form 9 filed in March 
2003.  In April 2003, the RO sent the veteran a letter 
concerning his hearing options.  The veteran apparently 
responded in the same month that he wanted a hearing before a 
Decision Review Officer (DRO) at the RO.  He did not, 
however, specifically withdraw his request for a hearing 
before the Board.  The hearing before the DRO was held in 
September 2003.  The RO should clarify whether the veteran 
still wants a hearing before the Board.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following:

1.  The RO should clarify whether the 
veteran has withdrawn his request for a 
hearing before the Board and, if he has 
not, should ascertain what type of 
hearing before the Board he wants (i.e., 
Travel Board or video hearing).  

2.  The RO should contact the Gainesville 
and Jacksonville VAMC and request any 
records of the veteran's treatment at 
those facilities since May 2002.  All 
records obtained should be associated 
with the claims folder.

3.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any medical 
records utilized by that agency.

4.  The veteran should be scheduled for 
a VA examination to determine whether 
he has hepatitis C and, if so, whether 
it is related to his active military 
service. All indicated tests should be 
conducted.  The examiner should render 
an opinion as to whether the veteran 
has hepatitis C and, if so, whether it 
is at least as likely as not (i.e. at 
least 50 percent probability or more) 
that the veteran's hepatitis C is 
related to his military service.  The 
examiner should provide the rationale 
for the opinion.  The claims folder 
must be made available to the examiner 
for review. Such review should be 
indicated on the examination report.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



